COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Walter Varela v. The Bank of New York Mellon

Appellate case number:      01-18-00703-CV

Trial court case number:    1110896

Trial court:                County Civil Court at Law No. 4 of Harris County

       Appellant, Walter Varela, filed a notice of appeal on August 2, 2018, in the trial
court from the July 17, 2018 final judgment in this forcible entry and detainer action. On
September 5, 2018, the county clerk filed a clerk’s record containing, among other things,
appellant’s Statement of Inability to Afford Payment of Court Costs or an Appeal Bond
(“Statement”), filed on August 2, 2018, but no trial court’s order denying it. On September
11, 2018, the court reporter’s information sheet stated that a reporter’s record was taken,
but that it has not been filed due to appellant’s lack of request or payment.

        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.

       Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, the Court ORDERS the court reporter, Jodi
Masera, to file the reporter’s record within 30 days of the date of this Order, at no cost to
appellant.

       It is so ORDERED.

Judge’s signature:/s/ Laura C. Higley
                   Acting individually             Acting for the Court
Date: September 18, 2018